                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -GENERAL
 Case No.      CV 19-6062 PSG(MRWx)                                        Date- August 8, 2019
 Title         Kyu Hwa Back v. Jae Sun Shon




 Present: The Honorable       Philip S. Gutierrez, United States District Judge
                  Wendy Hernandez                                          Not Reported
                     Deputy Clerk                                         Court Reporter
           Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                      Not Present                                           Not Present
 Proceedings (In Chambers):          Order to Show Cause re: Supplemental Jurisdiction

       The complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act("ADA")and state law claims including
a claim for damages pursuant to California's Unruh Civil Rights Act. The Court ORDERS
Plaintiff to show cause in writing no later than August 23, 2019 why it should not decline to
exercise supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367(c)(2),(c)(4);
Schutza v. Cuddeback, 262 F. Supp. 3d 1025 (S.D. Cal. 2017).

       The response to this Order to Show Cause must identify the amount of statutory damages
Plaintiff seeks to recover. Plaintiff and Plaintiff's counsel must also support their responses to
the Order to Show Cause with declarations, signed under penalty of perjury, providing all facts
necessary for the Court to determine if they satisfy the definition of a "high-frequency litigant"
as provided by California Civil Procedure Code § 425.55(b)(1) &(2).

       Failure to respond as ordered will result in the Court declining to exercise supplemental
jurisdiction over the state law claims and dismissing those claims without prejudice pursuant to
28 U.S.C. § 1367(c).

         IT IS SO ORDERED.




CV-90(]0/O8)                               CIVIL MINUTES -GENERAL                                 Page 1 of 1
